DETAILED ACTION
Claims 1-7, 16-22, and 31-44 are presented for examination.
Claims 1-4, 16-19, 31, and 38 are amended.
Claims 8-15 and 23-30 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 07/16/2019. It is noted, however, that applicant has not filed a certified copy of the IN201941028561 application as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 16, 17, 19-22, 31, 32, 34-39, and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al., (hereinafter Rahman), U.S. Publication No. 2019/0141639, in view of Salem, U.S. Publication No. 2020/0275430.

As per claim 1, Rahman discloses a method for wireless communication at a user equipment (UE) [fig. 4, paragraphs 0028, 0070, 0099, 0169, a method for wireless communication at a user equipment (UE) (a method for use in a user equipment (UE); UE (wireless device 110) capable of communicating with a network node 120 or another wireless device 110 over radio signals, such as wireless signals 130)], comprising: 
identifying scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel [fig. 2, 5, paragraphs 0056, 0063, 0100, 0126, identifying scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel (uplink scheduling; one or more uplink transmissions; a UE can be configured with one or more SCells in the unlicensed spectrum (shared unlicensed spectrum))]; 
identifying a transmission gap between the first uplink reference signal transmission and the second uplink reference signal transmission [paragraphs 0060, 0103, 0130, identifying a transmission gap between the first uplink reference signal transmission and the second uplink reference signal transmission (the transmission gap in time between two uplink transmissions; adapts at least one parameter (transmission gap) related to uplink transmit power control to account for SRS carrier-based switching)]; 
modifying at least one of the first uplink reference signal transmission or the second uplink reference signal transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration [paragraphs 0111, 0112, 0122, 0124, 0140, modifying at least one of the first uplink reference signal transmission or the second uplink reference signal transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration (based on the determined gap length, the UE adjusts its transmitter circuitry to meet the corresponding uplink power control requirements; start of a contiguous transmission or non-contiguous transmission with a transmission gap larger than MAX {20 ms, (T0+Δs)} ms)]; and 
transmitting the first uplink reference signal transmission and the second uplink reference signal transmission [fig. 6, paragraphs 0028, 0039, 0063, 0073, 0126, transmitting the first uplink reference signal transmission and the second uplink reference signal transmission (transmitting uplink signals based on at least one determined parameter)].
Rahman does not explicitly disclose identifying a transmission gap between a first set of scheduled resources for the first uplink reference signal transmission and a second set of scheduled resources for the second uplink reference signal transmission; modifying a timing relationship of the first uplink reference signal transmission relative to the first set of scheduled resources or of the second uplink reference signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration.
However, Salem teaches identifying a transmission gap between a first set of scheduled resources and a second set of scheduled resources [fig. 13, 16, 17, paragraphs 0103, 0130, 0131, 0134, 0136, identifying a transmission gap between a first set of scheduled resources and a second set of scheduled resources (indicates a gap of 16 μsec in the symbol(s) preceding the uplink transmission)]; modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rahman by modifying a timing relationship as taught by Salem because it would provide the Rahman's method with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 2, Rahman discloses the method of claim 1, wherein modifying the timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission comprises: extending the second uplink reference signal transmission into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0016, 0082, 0112, 0120, 0124, 0140, 0147, 0149, 0152, 0156, extending the second uplink reference signal transmission into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration (the transmission gap length is reduced)].
Rahman does not explicitly disclose modifying the timing relationship of the first signal transmission relative to the first set of scheduled resources or the second signal transmission relative to the second set of scheduled resources comprises: extending a cyclic prefix of the second uplink reference signal transmission into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration.
However, Salem teaches modifying the timing relationship of the first signal transmission relative to the first set of scheduled resources or the second signal transmission relative to the second set of scheduled resources [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modifying the timing relationship of the first signal transmission relative to the first set of scheduled resources or the second signal transmission relative to the second set of scheduled resources (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)] comprises: extending a cyclic prefix of the second uplink reference signal transmission into the identified transmission gap [paragraphs 0119, 0130, 0131, 0136, extending a cyclic prefix of the second uplink reference signal transmission into the identified transmission gap (a cyclic prefix (CP) extension may be used to create a 25 μs gap; CP extension may be used to create a 16 μs gap)], wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0110, 0130, 0131, 0136, wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration (duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rahman by extending a cyclic prefix as taught by Salem because it would provide the Rahman's method with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 4, Rahman discloses the method of claim 1, further comprising: 
identifying an antenna switching time, wherein modifying the timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission is based at least in part on the identified antenna switching time [paragraphs 0056, 0059, 0060, 0062, identifying an antenna switching time, wherein modifying the timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission is based at least in part on the identified antenna switching time (switching between a plurality of carriers)].
Rahman does not explicitly disclose modifying the timing relationship of the first uplink reference signal transmission relative to the first set of scheduled resources or of the second uplink reference signal transmission relative to the second set of scheduled resources.
However, Salem teaches modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rahman by modifying a timing relationship as taught by Salem because it would provide the Rahman's method with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 5, Rahman discloses the method of claim 1, 
wherein the first uplink reference signal transmission and the second uplink reference signal transmission are scheduled in a time period reserved by a base station for the shared radio frequency channel [paragraphs 0009, 0013, 0025, 0059, wherein the first uplink reference signal transmission and the second uplink reference signal transmission are scheduled in a time period reserved by a base station for the shared radio frequency channel (subframes reserved for SRS transmission; physical uplink shared channel (PUSCH))].

As per claim 6, Rahman discloses the method of claim 1, wherein transmitting the modified first uplink reference signal transmission and the modified second uplink reference signal transmission comprises: 
transmitting the modified first uplink reference signal transmission via a first antenna [paragraphs 0028, 0056, 0062, 0184, 0195, transmitting the modified first uplink reference signal transmission via a first antenna (adapting uplink power control parameters for sounding reference signals (SRS); multiple antenna transmission)]; 
switching a transmission path from the first antenna to a second antenna after transmitting the modified first uplink reference signal transmission [paragraphs 0028, 0059, 0062, 0099, switching a transmission path from the first antenna to a second antenna after transmitting the modified first uplink reference signal transmission (perform SRS carrier-based switching for a carrier)]; and 
transmitting the modified second uplink reference signal transmission via the second antenna [paragraphs 0074, 0088, 0108, transmitting the modified second uplink reference signal transmission via the second antenna (a second SCell SRS switching request message)].

As per claim 7, Rahman discloses the method of claim 1, further comprising: 
identifying scheduling of a third uplink reference signal transmission and a fourth uplink reference signal transmission, wherein the first, second, third, and fourth uplink reference signal transmissions are scheduled to be within a single slot [paragraphs 0088, 0090, 0096, 0097, identifying scheduling of a third uplink reference signal transmission and a fourth uplink reference signal transmission, wherein the first, second, third, and fourth uplink reference signal transmissions are scheduled to be within a single slot (carriers f1, f2, f3, and f4)].

As per claim 16, Rahman discloses an apparatus for wireless communication at a user equipment (UE) [fig. 4, 8A, 8B, paragraphs 0028, 0070, 0099, 0169, an apparatus for wireless communication at a user equipment (a method for use in a user equipment (UE); UE (wireless device 110) capable of communicating with a network node 120 or another wireless device 110 over radio signals, such as wireless signals 130)], comprising: 
a processor [fig. 8A, paragraphs 0184, 0185, a processor (processing circuitry 820)]; 
memory coupled with the processor [fig. 8A, paragraphs 0184, 0195, memory coupled with the processor (processing circuitry 820 and memory 830)]; and 
instructions stored in the memory and executable by the processor [paragraphs 0184, 0186, instructions stored in the memory and executable by the processor (memory 830 is generally operable to store computer executable code and data)] to cause the apparatus to: 
identify scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel [fig. 2, 5, paragraphs 0056, 0063, 0100, 0126, identify scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel (uplink scheduling; one or more uplink transmissions; a UE can be configured with one or more SCells in the unlicensed spectrum (shared unlicensed spectrum))]; 
identify a transmission gap between the first uplink reference signal transmission and the second uplink reference signal transmission [paragraphs 0060, 0103, 0130, identify a transmission gap between the first uplink reference signal transmission and the second uplink reference signal transmission (the transmission gap in time between two uplink transmissions; adapts at least one parameter (transmission gap) related to uplink transmit power control to account for SRS carrier-based switching)]; 
modify a timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration [paragraphs 0111, 0112, 0122, 0124, 0140, modify a timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration (based on the determined gap length, the UE adjusts its transmitter circuitry to meet the corresponding uplink power control requirements; start of a contiguous transmission or non-contiguous transmission with a transmission gap larger than MAX {20 ms, (T0+Δs)} ms)]; and 
transmitting the first uplink reference signal transmission and the second uplink reference signal transmission [fig. 6, paragraphs 0028, 0039, 0063, 0073, 0126, transmit the first uplink reference signal transmission and the second uplink reference signal transmission (transmitting uplink signals based on at least one determined parameter)].
Rahman does not explicitly disclose identify a transmission gap between a first set of scheduled resources for the first uplink reference signal transmission and a second set of scheduled resources for the second uplink reference signal transmission; modify a timing relationship of the first uplink reference signal transmission relative to the first set of scheduled resources or of the second uplink reference signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration.
However, Salem teaches identify a transmission gap between a first set of scheduled resources and a second set of scheduled resources [fig. 13, 16, 17, paragraphs 0103, 0130, 0131, 0134, 0136, identify a transmission gap between a first set of scheduled resources and a second set of scheduled resources (indicates a gap of 16 μsec in the symbol(s) preceding the uplink transmission)]; modify a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modify a timing relationship of the first signal transmission relative to the first set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Rahman by modifying a timing relationship as taught by Salem because it would provide the Rahman's apparatus with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 17, Rahman discloses the apparatus of claim 16, wherein the instructions to modify the timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission are executable by the processor to cause the apparatus to: extending the second uplink reference signal transmission into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0016, 0082, 0112, 0120, 0124, 0140, 0147, 0149, 0152, 0156, extending the second uplink reference signal transmission into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration (the transmission gap length is reduced)].
Rahman does not explicitly disclose modifying the timing relationship of the first signal transmission relative to the first set of scheduled resources or the second signal transmission relative to the second set of scheduled resources comprises: extending a cyclic prefix of the second uplink reference signal transmission into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration.
However, Salem teaches modifying the timing relationship of the first signal transmission relative to the first set of scheduled resources or the second signal transmission relative to the second set of scheduled resources [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modifying the timing relationship of the first signal transmission relative to the first set of scheduled resources or the second signal transmission relative to the second set of scheduled resources (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)] comprises: extending a cyclic prefix of the second uplink reference signal transmission into the identified transmission gap [paragraphs 0119, 0130, 0131, 0136, extending a cyclic prefix of the second uplink reference signal transmission into the identified transmission gap (a cyclic prefix (CP) extension may be used to create a 25 μs gap; CP extension may be used to create a 16 μs gap)], wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0110, 0130, 0131, 0136, wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration (duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Rahman by extending a cyclic prefix as taught by Salem because it would provide the Rahman's apparatus with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 19, Rahman discloses the apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: 
identify an antenna switching time, wherein modifying the timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission is based at least in part on the identified antenna switching time [paragraphs 0056, 0059, 0060, 0062, identifying an antenna switching time, wherein modifying the timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission is based at least in part on the identified antenna switching time (switching between a plurality of carriers)].
Rahman does not explicitly disclose modifying the timing relationship of the first uplink reference signal transmission relative to the first set of scheduled resources or of the second uplink reference signal transmission relative to the second set of scheduled resources.
However, Salem teaches modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Rahman by modifying a timing relationship as taught by Salem because it would provide the Rahman's apparatus with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 20, Rahman discloses the apparatus of claim 16, 
wherein the first uplink reference signal transmission and the second uplink reference signal transmission are scheduled in a time period reserved by a base station for the shared radio frequency channel [paragraphs 0009, 0013, 0025, 0059, wherein the first uplink reference signal transmission and the second uplink reference signal transmission are scheduled in a time period reserved by a base station for the shared radio frequency channel (subframes reserved for SRS transmission; physical uplink shared channel (PUSCH))].

As per claim 21, Rahman discloses the apparatus of claim 16, wherein the instructions to transmit the modified first uplink reference signal transmission and the modified second uplink reference signal transmission are executable by the processor to cause the apparatus to: 
transmit the modified first uplink reference signal transmission via a first antenna [paragraphs 0028, 0056, 0062, 0184, 0195, transmit the modified first uplink reference signal transmission via a first antenna (adapting uplink power control parameters for sounding reference signals (SRS); multiple antenna transmission)]; 
switch a transmission path from the first antenna to a second antenna after transmitting the modified first uplink reference signal transmission [paragraphs 0028, 0059, 0062, 0099, switch a transmission path from the first antenna to a second antenna after transmitting the modified first uplink reference signal transmission (perform SRS carrier-based switching for a carrier)]; and 
transmitting the modified second uplink reference signal transmission via the second antenna [paragraphs 0074, 0088, 0108, transmit the modified second uplink reference signal transmission via the second antenna (a second SCell SRS switching request message)].

As per claim 22, Rahman discloses the apparatus of claim 16, wherein the instructions are further executable by the processor to cause the apparatus to: 
identify scheduling of a third uplink reference signal transmission and a fourth uplink reference signal transmission, wherein the first, second, third, and fourth uplink reference signal transmissions are scheduled to be within a single slot [paragraphs 0088, 0090, 0096, 0097, identify scheduling of a third uplink reference signal transmission and a fourth uplink reference signal transmission, wherein the first, second, third, and fourth uplink reference signal transmissions are scheduled to be within a single slot (carriers f1, f2, f3, and f4)].

As per claim 31, Rahman discloses a method for wireless communication at a base station [fig. 4, paragraphs 0069, 0075, a method for wireless communication at a base station (a UE (e.g., wireless device 110) can be served by at least two network nodes (e.g., network nodes 120))], comprising: 
transmitting a sounding reference signal request to a user equipment (UE) [fig. 6, paragraphs 0094, 0170, transmitting a sounding reference signal request to a user equipment (wireless device 110 may receive an indication from network node 120 to switch to a different component carrier for transmitting SRS)], wherein the sounding reference signal request indicates scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel by the UE [fig. 6, paragraphs 0039, 0082, 0099, 0135, 0170, 0171, wherein the sounding reference signal request indicates scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel by the UE (UE adapts at least one parameter for uplink transmit power control in response to the obtained indication)]; 
identifying a transmission gap between the first uplink reference signal transmission and the second uplink reference signal transmission [paragraphs 0060, 0103, 0130, identifying a transmission gap between the first uplink reference signal transmission and the second uplink reference signal transmission (the transmission gap in time between two uplink transmissions; adapts at least one parameter (transmission gap) related to uplink transmit power control to account for SRS carrier-based switching)]; 
determining a modification of at least one of the first uplink reference signal transmission or the second uplink reference signal transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration [paragraphs 0111, 0112, 0122, 0124, 0140, determining a modification of at least one of the first uplink reference signal transmission or the second uplink reference signal transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration (based on the determined gap length, the UE adjusts its transmitter circuitry to meet the corresponding uplink power control requirements; start of a contiguous transmission or non-contiguous transmission with a transmission gap larger than MAX {20 ms, (T0+Δs)} ms)]; and 
receiving the first uplink reference signal transmission and the second uplink reference signal transmission [fig. 6, paragraphs 0028, 0039, 0063, 0073, 0126, receiving the first uplink reference signal transmission and the second uplink reference signal transmission (transmitting uplink signals based on at least one determined parameter)].
Rahman does not explicitly disclose identifying a transmission gap between a first set of scheduled resources for the first uplink reference signal transmission and a second set of scheduled resources for the second uplink reference signal transmission; modifying a timing relationship of the first uplink reference signal transmission relative to the first set of scheduled resources or of the second uplink reference signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration.
However, Salem teaches identifying a transmission gap between a first set of scheduled resources and a second set of scheduled resources [fig. 13, 16, 17, paragraphs 0103, 0130, 0131, 0134, 0136, identifying a transmission gap between a first set of scheduled resources and a second set of scheduled resources (indicates a gap of 16 μsec in the symbol(s) preceding the uplink transmission)]; modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rahman by modifying a timing relationship as taught by Salem because it would provide the Rahman's method with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 32, Rahman discloses the method of claim 31, wherein receiving the first uplink reference signal transmission and the second uplink reference signal transmission comprises: 
receiving the second uplink reference signal transmission extended into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0016, 0082, 0112, 0120, 0124, 0140, 0147, 0149, 0152, 0156, receiving the second uplink reference signal transmission extended into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration (the transmission gap length is reduced)].
Rahman does not explicitly disclose receiving the second uplink reference signal transmission based at least in part on a cyclic prefix of the second uplink reference signal transmission extended into the identified transmission gap.
However, Salem teaches receiving the second uplink reference signal transmission based at least in part on a cyclic prefix of the second uplink reference signal transmission extended into the identified transmission gap [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, receiving the second uplink reference signal transmission based at least in part on a cyclic prefix of the second uplink reference signal transmission extended into the identified transmission gap (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rahman by extending a cyclic prefix as taught by Salem because it would provide the Rahman's method with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 34, Rahman discloses the method of claim 31, 
wherein the first uplink reference signal transmission and the second uplink reference signal transmission are scheduled in a time period reserved by the base station for the shared radio frequency channel [paragraphs 0009, 0013, 0025, 0059, wherein the first uplink reference signal transmission and the second uplink reference signal transmission are scheduled in a time period reserved by a base station for the shared radio frequency channel (subframes reserved for SRS transmission; physical uplink shared channel (PUSCH))].

As per claim 35, Rahman discloses the method of claim 31, further comprising: 
identifying scheduling of a third uplink reference signal transmission and a fourth uplink reference signal transmission for the shared radio frequency channel, wherein the sounding reference signal request indicates the scheduling of the first uplink reference signal transmission, the second uplink reference signal transmission, the third uplink reference signal transmission, and the fourth uplink reference signal transmission within a single slot [paragraphs 0063, 0078, 0107, 0124, 0126, identifying scheduling of a third uplink reference signal transmission and a fourth uplink reference signal transmission for the shared radio frequency channel, wherein the sounding reference signal request indicates the scheduling of the first uplink reference signal transmission, the second uplink reference signal transmission, the third uplink reference signal transmission, and the fourth uplink reference signal transmission within a single slot (network node schedules the UE for transmitting uplink signals)].

As per claim 36, Rahman discloses the method of claim 31, 
wherein the transmission gap is identified based at least in part on a subcarrier spacing configuration of the UE [paragraphs 0005, 0010, 0029, 0082, wherein the transmission gap is identified based at least in part on a subcarrier spacing configuration of the UE (special subframe UpPTS window may include up to two SRS)].

As per claim 37, Rahman discloses the method of claim 36, 
wherein the transmission gap comprises a number of symbols between the first uplink reference signal transmission and the second uplink reference signal transmission, the number of symbols based at least in part on the subcarrier spacing configuration of the UE [paragraphs 0006, 0010, 0029, 0038, 0082, wherein the transmission gap comprises a number of symbols between the first uplink reference signal transmission and the second uplink reference signal transmission, the number of symbols based at least in part on the subcarrier spacing configuration of the UE (configuration of SRS symbols)].

As per claim 38, Rahman discloses an apparatus for wireless communication at a base station [fig. 4, paragraphs 0069, 0075, an apparatus for wireless communication at a base station (a UE (e.g., wireless device 110) can be served by at least two network nodes (e.g., network nodes 120))], comprising: 
a processor, memory coupled with the processor [fig. 9A, paragraphs 0038, 0195, a processor, memory coupled with the processor (a network node operable to receive a SRS on a plurality of carriers comprises a memory coupled to a processor)]; and 
instructions stored in the memory and executable by the processor [fig. 9A, paragraphs 0038, 0195, instructions stored in the memory and executable by the processor (processing circuitry 920 executes instructions)] to cause the apparatus to: 
transmit a sounding reference signal request to a user equipment (UE) [fig. 6, paragraphs 0094, 0170, transmit a sounding reference signal request to a user equipment (wireless device 110 may receive an indication from network node 120 to switch to a different component carrier for transmitting SRS)], wherein the sounding reference signal request indicates scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel by the UE [fig. 6, paragraphs 0039, 0082, 0099, 0135, 0170, 0171, wherein the sounding reference signal request indicates scheduling of a first uplink reference signal transmission and a second uplink reference signal transmission for a shared radio frequency channel by the UE (UE adapts at least one parameter for uplink transmit power control in response to the obtained indication)]; 
identify a transmission gap between the first uplink reference signal transmission and the second uplink reference signal transmission [paragraphs 0060, 0103, 0130, identify a transmission gap between the first uplink reference signal transmission and the second uplink reference signal transmission (the transmission gap in time between two uplink transmissions; adapts at least one parameter (transmission gap) related to uplink transmit power control to account for SRS carrier-based switching)]; 
determine a modification of at least one of the first uplink reference signal transmission or the second uplink reference signal transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration [paragraphs 0111, 0112, 0122, 0124, 0140, determine a modification of at least one of the first uplink reference signal transmission or the second uplink reference signal transmission based at least in part on the identified transmission gap and a maximum channel vacancy time duration (based on the determined gap length, the UE adjusts its transmitter circuitry to meet the corresponding uplink power control requirements; start of a contiguous transmission or non-contiguous transmission with a transmission gap larger than MAX {20 ms, (T0+Δs)} ms)]; and 
receive the first uplink reference signal transmission and the second uplink reference signal transmission [fig. 6, paragraphs 0028, 0039, 0063, 0073, 0126, receive the first uplink reference signal transmission and the second uplink reference signal transmission (transmitting uplink signals based on at least one determined parameter)].
Rahman does not explicitly disclose identify a transmission gap between a first set of scheduled resources for the first uplink reference signal transmission and a second set of scheduled resources for the second uplink reference signal transmission; modify a timing relationship of the first uplink reference signal transmission relative to the first set of scheduled resources or of the second uplink reference signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration.
However, Salem teaches identify a transmission gap between a first set of scheduled resources and a second set of scheduled resources [fig. 13, 16, 17, paragraphs 0103, 0130, 0131, 0134, 0136, identify a transmission gap between a first set of scheduled resources and a second set of scheduled resources (indicates a gap of 16 μsec in the symbol(s) preceding the uplink transmission)]; modify a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modify a timing relationship of the first signal transmission relative to the first set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Rahman by modifying a timing relationship as taught by Salem because it would provide the Rahman's apparatus with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 39, Rahman discloses the apparatus of claim 38, wherein the instructions to receive the first uplink reference signal transmission and the second uplink reference signal transmission are executable by the processor to cause the apparatus to: 
receive the second uplink reference signal transmission extended into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0016, 0082, 0112, 0120, 0124, 0140, 0147, 0149, 0152, 0156, receive the second uplink reference signal transmission extended into the identified transmission gap, wherein a time duration between the first uplink reference signal transmission and the extended cyclic prefix of the second uplink reference signal transmission is less than the maximum channel vacancy time duration (the transmission gap length is reduced)].
Rahman does not explicitly disclose receive the second uplink reference signal transmission based at least in part on a cyclic prefix of the second uplink reference signal transmission extended into the identified transmission gap.
However, Salem teaches receive the second uplink reference signal transmission based at least in part on a cyclic prefix of the second uplink reference signal transmission extended into the identified transmission gap [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, receive the second uplink reference signal transmission based at least in part on a cyclic prefix of the second uplink reference signal transmission extended into the identified transmission gap (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Rahman by extending a cyclic prefix as taught by Salem because it would provide the Rahman's apparatus with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].

As per claim 41, Rahman discloses the apparatus of claim 38, 
wherein the first uplink reference signal transmission and the second uplink reference signal transmission are scheduled in a time period reserved by the base station for the shared radio frequency channel [paragraphs 0009, 0013, 0025, 0059, wherein the first uplink reference signal transmission and the second uplink reference signal transmission are scheduled in a time period reserved by a base station for the shared radio frequency channel (subframes reserved for SRS transmission; physical uplink shared channel (PUSCH))].

As per claim 42, Rahman discloses the apparatus of claim 38, wherein the instructions are further executable by the processor to cause the apparatus to: 
identify scheduling of a third uplink reference signal transmission and a fourth uplink reference signal transmission for the shared radio frequency channel, wherein the sounding reference signal request indicates the scheduling of the first uplink reference signal transmission, the second uplink reference signal transmission, the third uplink reference signal transmission, and the fourth uplink reference signal transmission within a single slot [paragraphs 0063, 0078, 0107, 0124, 0126, identify scheduling of a third uplink reference signal transmission and a fourth uplink reference signal transmission for the shared radio frequency channel, wherein the sounding reference signal request indicates the scheduling of the first uplink reference signal transmission, the second uplink reference signal transmission, the third uplink reference signal transmission, and the fourth uplink reference signal transmission within a single slot (network node schedules the UE for transmitting uplink signals)].

As per claim 43, Rahman discloses the apparatus of claim 38, 
wherein the transmission gap is identified based at least in part on a subcarrier spacing configuration of the UE [paragraphs 0005, 0010, 0029, 0082, wherein the transmission gap is identified based at least in part on a subcarrier spacing configuration of the UE (special subframe UpPTS window may include up to two SRS)].

As per claim 44, Rahman discloses the apparatus of claim 43, 
wherein the transmission gap comprises a number of symbols between the first uplink reference signal transmission and the second uplink reference signal transmission, the number of symbols based at least in part on the subcarrier spacing configuration of the UE [paragraphs 0006, 0010, 0029, 0038, 0082, wherein the transmission gap comprises a number of symbols between the first uplink reference signal transmission and the second uplink reference signal transmission, the number of symbols based at least in part on the subcarrier spacing configuration of the UE (configuration of SRS symbols)].

Claims 3, 18, 33, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman, in view of Salem, and in further view of Zhang et al., (hereinafter Zhang), U.S. Publication No. 2011/0090983.

As per claim 3, Rahman discloses the method of claim 1, wherein modifying the timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission comprises: wherein a time duration between the of the first uplink reference signal transmission and the second uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0016, 0082, 0112, 0120, 0124, 0140, 0147, 0149, 0152, 0156, wherein modifying the at least one of the first uplink reference signal transmission or the second uplink reference signal transmission comprises: wherein a time duration between the of the first uplink reference signal transmission and the second uplink reference signal transmission is less than the maximum channel vacancy time duration (the transmission gap length is reduced)].
Rahman does not explicitly disclose modifying the timing relationship of the first uplink reference signal transmission relative to the first set of scheduled resources or of the second uplink reference signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration.
However, Salem teaches modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rahman by modifying a timing relationship as taught by Salem because it would provide the Rahman's method with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].
Rahman does not explicitly disclose adding a postfix to the first uplink reference signal transmission during the identified transmission gap.
However, Zhang teaches adding a postfix to the first uplink reference signal transmission during the identified transmission gap [paragraphs 0053, 0057, adding a postfix to the first uplink reference signal transmission during the identified transmission gap (including postfix portions in the transmission gap for uplink/downlink transmission)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rahman by adding a postfix to the first uplink reference signal transmission as taught by Zhang because it would provide the Rahman's method with the enhanced capability of aligning the timing across eNBs and UEs [Zhang, paragraph 0060].

As per claim 18, Rahman discloses the apparatus of claim 16, wherein the instructions to modify the timing relationship of the first uplink reference signal transmission or the second uplink reference signal transmission comprises: wherein a time duration between the of the first uplink reference signal transmission and the second uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0016, 0082, 0112, 0120, 0124, 0140, 0147, 0149, 0152, 0156, wherein modifying the at least one of the first uplink reference signal transmission or the second uplink reference signal transmission comprises: wherein a time duration between the of the first uplink reference signal transmission and the second uplink reference signal transmission is less than the maximum channel vacancy time duration (the transmission gap length is reduced)].
Rahman does not explicitly disclose modifying the timing relationship of the first uplink reference signal transmission relative to the first set of scheduled resources or of the second uplink reference signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration.
However, Salem teaches modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources or of the second signal transmission relative to the second set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration [fig. 16, 17, paragraphs 0130, 0131, 0134, 0136, modifying a timing relationship of the first signal transmission relative to the first set of scheduled resources based at least in part on the identified transmission gap and a maximum channel vacancy time duration (a CP extension may be used to create a 25 μs gap; such that the duration of the CP extension does not exceed one OFDM symbol duration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Rahman by modifying a timing relationship as taught by Salem because it would provide the Rahman's apparatus with the enhanced capability of achieving improved reliability [Salem, paragraph 0124, 0211].
Rahman does not explicitly disclose adding a postfix to the first uplink reference signal transmission during the identified transmission gap.
However, Zhang teaches adding a postfix to the first uplink reference signal transmission during the identified transmission gap [paragraphs 0053, 0057, adding a postfix to the first uplink reference signal transmission during the identified transmission gap (including postfix portions in the transmission gap for uplink/downlink transmission)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Rahman by adding a postfix to the first uplink reference signal transmission as taught by Zhang because it would provide the Rahman's apparatus with the enhanced capability of aligning the timing across eNBs and UEs [Zhang, paragraph 0060].

As per claim 33, Rahman discloses the method of claim 31, wherein receiving the first uplink reference signal transmission and the second uplink reference signal transmission comprises: 
receiving the first uplink reference signal transmission extended into the identified transmission gap, wherein a time duration between the second uplink reference signal transmission and the postfix of the first uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0016, 0082, 0112, 0120, 0124, 0140, 0147, 0149, 0152, 0156, receiving the first uplink reference signal transmission extended into the identified transmission gap, wherein a time duration between the second uplink reference signal transmission and the postfix of the first uplink reference signal transmission is less than the maximum channel vacancy time duration (the transmission gap length is reduced)].
Rahman does not explicitly disclose receiving the first uplink reference signal transmission based at least in part on a postfix of the first uplink reference signal transmission extended into the identified transmission gap.
However, Zhang teaches receiving the first uplink reference signal transmission based at least in part on a postfix of the first uplink reference signal transmission extended into the identified transmission gap [paragraphs 0053, 0057, receiving the first uplink reference signal transmission based at least in part on a postfix of the first uplink reference signal transmission extended into the identified transmission gap (including postfix portions in the transmission gap for uplink/downlink transmission)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rahman by adding a postfix to the first uplink reference signal transmission as taught by Zhang because it would provide the Rahman's method with the enhanced capability of aligning the timing across eNBs and UEs [Zhang, paragraph 0060].

As per claim 40, Rahman discloses the apparatus of claim 38, wherein the instructions to receive the first uplink reference signal transmission and the second uplink reference signal transmission are executable by the processor to cause the apparatus to: 
receive the first uplink reference signal transmission extended into the identified transmission gap, wherein a time duration between the second uplink reference signal transmission and the postfix of the first uplink reference signal transmission is less than the maximum channel vacancy time duration [paragraphs 0016, 0082, 0112, 0120, 0124, 0140, 0147, 0149, 0152, 0156, receiving the first uplink reference signal transmission extended into the identified transmission gap, wherein a time duration between the second uplink reference signal transmission and the postfix of the first uplink reference signal transmission is less than the maximum channel vacancy time duration (the transmission gap length is reduced)].
Rahman does not explicitly disclose receive the first uplink reference signal transmission based at least in part on a postfix of the first uplink reference signal transmission extended into the identified transmission gap.
However, Zhang teaches receive the first uplink reference signal transmission based at least in part on a postfix of the first uplink reference signal transmission extended into the identified transmission gap [paragraphs 0053, 0057, receive the first uplink reference signal transmission based at least in part on a postfix of the first uplink reference signal transmission extended into the identified transmission gap (including postfix portions in the transmission gap for uplink/downlink transmission)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Rahman by adding a postfix to the first uplink reference signal transmission as taught by Zhang because it would provide the Rahman's apparatus with the enhanced capability of aligning the timing across eNBs and UEs [Zhang, paragraph 0060].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tiirola et al., U.S. Publication No. 2022/0078841 discloses performing the uplink transmissions based on the setting of a duration gap.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469